Exhibit 32.1 IMMUNOSYN CORPORATION CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1 PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this quarterly report of Immunosyn Corporation (the “Company”) on Form 10-QSB for the quarter ended June 30, 2007 (the “Report”), I, D. Kent Norton, Chief Executive Officer of the Company, hereby certify as of the date hereof, solely for purposes of Title 18, Chapter 63, Section 1350 of the United States Code, that to the best of my knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable,of the Securities Exchange Act of 1934, and (2) The information contained in the Report fairly presents, in all material respects, theconsolidated financial condition and results of operations of the Company at the datesand for the periods indicated. This Certification has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission. Date: August 15, 2007 /s/ D. Kent Norton D. Kent Norton Chief Executive Officer
